                                          Case 4:20-cv-04887-JSW Document 70 Filed 08/28/20 Page 1 of 1




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     NATIONAL ASSOCIATION OF                           Case No. 20-cv-04887-JSW
                                         MANUFACTURERS, et al.,
                                   7                    Plaintiffs,                        ORDER REQUIRING FEDEX
                                   8                                                       DELIVERY OF TWO SETS OF
                                                 v.                                        CHAMBERS COPIES
                                   9                                                       Re: Dkt. No. 69
                                         UNITED STATES DEPARTMENT OF
                                  10     HOMELAND SECURITY, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The hearing on Plaintiffs’ motion for a preliminary injunction is set before this Court on

                                  14   September 11, 2020.

                                  15          Although the Court’s General Order No. 72-4 suspends the requirement to file chambers

                                  16   copies during this time, the Court HEREBY ORDERS Plaintiffs to deliver two sets of chambers

                                  17   copies of the record submitted to support their reply on their motion for preliminary injunction.

                                  18   The Court requires the submission of the submissions on double-sided printed form. (See Dkt.

                                  19   69.)

                                  20          The Court requires one set of these double-sided chambers copies to be sent by FedEx

                                  21   directly to the Court to the attention of Chambers of Judge Jeffrey S. White. The other set of the

                                  22   same copies shall be sent by FedEx to Walgreens at 1333 Castro Street, San Francisco, CA 94114

                                  23   to the attention of Daisy Salzman, (510) 637-1821. These record chambers copies shall be

                                  24   delivered by no later than Monday, August 31, 2020 at 3:00 p.m. PDT.

                                  25          IT IS SO ORDERED.

                                  26   Dated: August 28, 2020

                                  27                                                   ______________________________________
                                                                                       JEFFREY S. WHITE
                                  28                                                   United States District Judg
